Exhibit 10.16



--------------------------------------------------------------------------------

CENTENNIAL RESOURCE DEVELOPMENT, INC.
2016 LONG TERM INCENTIVE PLAN

--------------------------------------------------------------------------------

PERFORMANCE RESTRICTED STOCK UNIT GRANT NOTICE
Capitalized terms not specifically defined in this Performance Restricted Stock
Unit Grant Notice (the “Grant Notice”) have the meanings given to them in the
2016 Long Term Incentive Plan (as amended from time to time, the “Plan”) of
Centennial Resource Development, Inc. (the “Company”).
The Company has granted to the participant listed below (“Participant”) the
Restricted Stock Units described in this Grant Notice (the “PSUs”), subject to
the terms and conditions of the Plan and the Performance Restricted Stock Unit
Agreement attached as Exhibit A (the “Agreement”), both of which are
incorporated into this Grant Notice by reference.
Participant:
[__________]
Grant Date:
[__________]
Performance Period:
July 1, 2017 through June 30, 2020
Target Number of PSUs:
[__________]

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.
CENTENNIAL RESOURCE DEVELOPMENT, INC.
PARTICIPANT
By:
   
   
Name:
   
[Participant Name]
Title:
   
 
 










--------------------------------------------------------------------------------


Exhibit A


PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.
Article I.
GENERAL
1.1    Award of PSUs and Dividend Equivalents.
(a)    The Company has granted the PSUs to Participant effective as of the grant
date set forth in the Grant Notice (the “Grant Date”). Each PSU represents the
right to receive one Share or, at the option of the Administrator, an amount of
cash, in either case, as set forth in this Agreement. Participant will have no
right to the distribution of any Shares or payment of any cash until the time
(if ever) the PSUs have vested.
(b)    The Company hereby grants to Participant, with respect to each PSU, a
Dividend Equivalent for ordinary cash dividends paid to substantially all
holders of outstanding Shares with a record date after the Grant Date and prior
to the date the applicable PSU is settled, forfeited or otherwise expires. Each
Dividend Equivalent entitles Participant to receive the equivalent value of any
such ordinary cash dividends paid on a single Share. The Company will establish
a separate Dividend Equivalent bookkeeping account (a “Dividend Equivalent
Account”) for each Dividend Equivalent and credit the Dividend Equivalent
Account (without interest) on the applicable dividend payment date with the
amount of any such cash paid.
1.2    Incorporation of Terms of Plan. The PSUs and Dividend Equivalents are
subject to the terms and conditions set forth in this Agreement and the Plan,
which is incorporated herein by reference. In the event of any inconsistency
between the Plan and this Agreement, the terms of the Plan will control.
1.3    Unsecured Promise. The PSUs and Dividend Equivalents will at all times
prior to settlement represent an unsecured Company obligation payable only from
the Company’s general assets.
Article II.    
VESTING; FORFEITURE AND SETTLEMENT
2.1    Vesting; Forfeiture.
(a)    The PSUs will be earned based on the Company’s achievement of the
performance conditions set forth in Appendix A and, to the extent earned, the
PSUs will vest in accordance with the schedule and terms set forth in Section
2.1(b). Any fraction of a PSU that would otherwise be vested will be rounded to
the nearest whole PSU. Any PSUs that are not earned in accordance with the
performance conditions set forth in Appendix A will immediately and
automatically be cancelled and forfeited without consideration as of the date of
determination. In the event of Participant’s Termination of Service for any
reason, all unvested PSUs will immediately and automatically be cancelled and
forfeited, except as otherwise determined by the Administrator or provided in a
binding written agreement between Participant and the Company. Dividend
Equivalents (including any Dividend Equivalent Account balance) will vest or be





--------------------------------------------------------------------------------




forfeited, as applicable, upon the vesting or forfeiture of the PSU with respect
to which the Dividend Equivalent (including the Dividend Equivalent Account)
relates.
(b)    The PSUs will be earned, if at all, at a level of between 50% and 200% of
the Target Number of PSUs specified in the Grant Notice (the “Target Number of
PSUs”) based on the Company’s achievement of the performance conditions set
forth in Appendix A for the Performance Period set forth in the Grant Notice
(the “Performance Period”). When practicable following the completion of the
Performance Period, but in no event more than thirty (30) days thereafter, the
Administrator shall determine the extent to which the performance conditions set
forth in Appendix A have been satisfied (such date of determination, the “Final
Determination Date”). To the extent earned, the PSUs will vest on the Final
Determination Date, subject to Participant not incurring a Termination of
Service on or prior to the last day of the Performance Period.
2.2    Settlement.
(a)    PSUs and Dividend Equivalents (including any Dividend Equivalent Account
balance) will be paid in Shares or cash at the Administrator’s option as soon as
administratively practicable after the vesting of the applicable PSU, but in no
event more than thirty (30) days after the PSU’s vesting date. Notwithstanding
the foregoing, the Company may delay any payment under this Agreement that the
Company reasonably determines would violate Applicable Law until the earliest
date the Company reasonably determines the making of the payment will not cause
such a violation (in accordance with Treasury Regulation Section
1.409A-2(b)(7)(ii)), provided the Company reasonably believes the delay will not
result in the imposition of excise taxes under Section 409A.
(b)    If a PSU is paid in cash, the amount of cash paid with respect to the PSU
will equal the Fair Market Value of a Share on the fifth business day preceding
the payment date. If a Dividend Equivalent is paid in Shares, the number of
Shares paid with respect to the Dividend Equivalent will equal the quotient,
rounded down to the nearest whole Share, of the Dividend Equivalent Account
balance divided by the Fair Market Value of a Share on the fifth business day
preceding the payment date.
Article III.    
TAXATION AND TAX WITHHOLDING
3.1    Representation. Participant represents to the Company that Participant
has reviewed with Participant’s own tax advisors the tax consequences of this
Award and the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.
3.2    Tax Withholding.
(a)    The Company has the right and option, but not the obligation, to treat
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the PSUs or Dividend Equivalents
as Participant’s election to satisfy all or any portion of the withholding tax
by requesting the Company retain Shares otherwise issuable under the Award.


A-2





--------------------------------------------------------------------------------




(b)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the PSUs and the Dividend
Equivalents, regardless of any action the Company or any Subsidiary takes with
respect to any tax withholding obligations that arise in connection with the
PSUs or Dividend Equivalents. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the PSUs or the Dividend
Equivalents or the subsequent sale of Shares. The Company and the Subsidiaries
do not commit and are under no obligation to structure the PSUs or Dividend
Equivalents to reduce or eliminate Participant’s tax liability.
Article IV.    
OTHER PROVISIONS
4.1    Adjustments. Participant acknowledges that the PSUs, the Shares subject
to the PSUs and the Dividend Equivalents are subject to adjustment, modification
and termination in certain events as provided in this Agreement and the Plan.
4.2    Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party. Any notice will be deemed duly given when actually received, when sent by
email, when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.
4.3    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
4.4    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.
4.5    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.
4.6    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement, the PSUs and
the Dividend Equivalents will be subject to any additional limitations set forth
in any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule


A-3





--------------------------------------------------------------------------------




16b-3) that are requirements for the application of such exemptive rule. To the
extent Applicable Laws permit, this Agreement will be deemed amended as
necessary to conform to such applicable exemptive rule.
4.7    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.
4.8    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
4.9    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the PSUs and Dividend Equivalents,
and rights no greater than the right to receive cash or the Shares as a general
unsecured creditor with respect to the PSUs and Dividend Equivalents, as and
when settled pursuant to the terms of this Agreement.
4.10    Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.
4.11    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.
* * * * *




A-4





--------------------------------------------------------------------------------






Appendix A
Performance Goals
The performance measure for the PSU award is the Company’s total shareholder
return (“TSR”) compared to the TSR of a group of peer companies. TSR combines
share price appreciation and dividends paid to show the total return to the
shareholder. The absolute size of the TSR will vary with the stock market, but
the relative position to Company’s peers over the Performance Period is the
performance metric for this Award.


TSR will be the sum of the Company’s ending stock price plus dividends over the
Performance Period divided by the Company’s beginning stock price. Both the
beginning and ending stock prices will be calculated using the average closing
price during the last 20 trading days prior to and including the calculation
date. This calculation is used instead of the actual closing price on the given
date to smooth volatility in the stock price and avoid single-day fluctuations.


TSR =         ending stock price + all dividends with a record date during the
Performance Period
beginning stock price


Peer Group
The following companies are included in the Company’s peer group for purposes of
this Award:


Cimarex Energy Co.
RSP Permian, Inc.
PDC Energy, Inc.
WPX Energy, Inc.
Energen Corporation
Parsley Energy, Inc.
QEP Resources, Inc.
Callon Petroleum Company
Diamondback Energy, Inc.
Laredo Petroleum, Inc.



Should a peer company cease to exist as a separate publicly traded company
during the Performance Period due to bankruptcy, it will nonetheless remain as a
member of the Company’s peer group for purposes of the payout calculation
described below and the Company shall be ranked higher than such peer company
for purposes of the payout calculation. Should a peer company cease to exist as
a separate publicly traded company during the Performance Period due to a
merger, acquisition or other similar transaction, it will be considered
automatically removed from the peer group list and the number of PSUs earned
will be determined based on the Company’s percentile rank among the resulting
peer group.


Payout Calculation
At the end of the Performance Period, the number of PSUs earned will be
determined based on the Company’s TSR relative to the Company’s peer group over
the Performance Period. The Company’s TSR is ranked among the peers and the
percentile rank is calculated, based on the Company’s position in the ranking,
as the percentage of members of the peer group (including the Company and as the
peer group is constituted on the final day of the Performance Period) with a
ranking that is greater than or equal to the Company’s ranking (i.e. with a TSR
that is less than or equal to the Company’s TSR). The payout scale is detailed
in the following table.





--------------------------------------------------------------------------------




Relative TSR Performance Plan
Performance
Rank
TSR Percentile
Ranking
Payout as % of
Target Number of PSUs
1
100%
200%
2
90%
180%
3
80%
160%
4
70%
140%
5
60%
120%
6
50%
100%
7
40%
75%
8
30%
50%
9
20%
0%
10
10%
0%
11
0%
0%



The number of PSUs earned will be determined based on the TSR Percentile
Ranking, with linear interpolation between any specified TSR Percentile Ranking
set forth in the table above. Notwithstanding the foregoing, if the Company’s
TSR is less than or equal to zero on an absolute basis, the number of PSUs shall
not be greater than 100% of the Target Number of PSUs (i.e., the payout shall
not be greater than 100%).


The actual payout of the PSUs, if any, at the end of the Performance Period will
be made as provided under the Performance Restricted Stock Unit Agreement to
which this Appendix A is attached.


* * * * *




Appendix A-2



